Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12: Prior art fails to teach, nor render obvious, “an antenna array substrate, comprising a plurality of patches, each of the patches having a first coupling portion and a second coupling portion coupled to the signal processing substrate, the first coupling portion being for transmitting a first electromagnetic signal, the second coupling portion being for transmitting a second electromagnetic signal, polarization directions of the first electromagnetic signal and the second electromagnetic signals being orthogonal; a coupling substrate, configured above the antenna array substrate, a top surface of the coupling substrate comprising a plurality of coupling pads corresponding to the patches, each of the coupling pads being configured above an intersection area of the first coupling portion and the second coupling portion,” in combination with all of the other limitations recited by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 1-12: Please delete the term “new” from the preamble of every claim.
Claim 1: In line 20, please replace “the second ridge” with --the second ridge pair--.
Claim 4: In line 2, please replace “the opening” with --the opening portion--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oppenlaender et al. (U.S. Publication No. 2015/0162668) and DELENIV et al. (U.S. Publication No. 2022/0094032) each disclose a waveguide body, configured above the coupling substrate, comprising a plurality of waveguide channels passing through the waveguide body and corresponding to the coupling pads, each of the waveguide channels having a first ridge pair and a second ridge pair projecting from wall surfaces, each of the first ridge pair and the second ridge pair having two ridges arranged opposite to each other, the first ridge pair being for transmitting the first electromagnetic signal, the second ridge being for transmitting the second electromagnetic signal, each of the first ridge pair and the second ridge pair having, on an upper section of the waveguide channel, an opening portion withdrawn toward the wall surface of the waveguide channel (Oppenlaender, fig. 1a; DELENIV, fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845